Citation Nr: 1022022	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2003 to April 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
RO in North Little Rock, Arkansas, which granted service 
connection for PTSD and assigned it a 30 percent disability 
rating.  During the pendency of the appeal, an increased 
evaluation from 30 to 50 percent was granted in a May 2007 
statement of the case (SOC).  This increase is effective 
April 11, 2005, the beginning of the Veteran's separation 
from service.  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that on a 
claim for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
As such, where a claimant has filed a notice of disagreement 
as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
appeal.  Id.  Thus, the claim for an increased rating remains 
on appeal.  

In February 2008, the Veteran testified before the 
undersigned at the North Little Rock RO.  A transcript of the 
hearing has been associated with the claims file. 

In December 2008, the Board remanded this claim for further 
development.  Specifically, the Board instructed the agency 
of original jurisdiction (AOJ) to obtain all of the Veteran's 
VA medical records pertaining to PTSD beginning in May 2007.  
In addition, all VA medical records pertaining to a 
neurological or brain condition, to include syncope, were to 
be obtained.  The AOJ requested these records in December 
2008 and March 2009 from the Little Rock VA Medical Center 
(VAMC) and they have been associated with the claims file.  
Thereafter, the AOJ was instructed to schedule the Veteran 
for a VA examination to assess his PTSD.  The Board further 
instructed that the examiner should perform psychological 
testing if deemed necessary.  Accordingly, an examination was 
performed in October 2009 to evaluate the current severity of 
the Veteran's PTSD.  In the examination report, the examiner 
stated that psychological testing was not warranted.  
Finally, the AOJ was instructed to readjudicate the claim on 
the merits and issue a supplemental statement of the case 
(SSOC) if it could not fully grant the Veteran's claim.  
Accordingly, the AOJ readjudicated the Veteran's claim and 
issued an SSOC in November 2009 which continued the 50 
percent disability rating.  The Board finds that the AOJ 
fully complied with the remand instructions set forth in the 
December 2008 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with its 
remand instructions, and imposes upon VA a concomitant duty 
to insure compliance with the terms of the remand); see also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that 
only substantial rather than strict compliance with the 
Board's remand directives is required under Stegall); accord 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The claim 
is ready for appellate review.

The Board notes that at the February 2008 Board hearing, the 
Veteran stated that he did not believe he could maintain 
employment due to his PTSD, which raises the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 
447 (2009) (holding that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record).  In 
this case, entitlement to TDIU was granted in an October 2007 
rating decision.  Accordingly, the issue of entitlement to 
TDIU is moot and the Board will not address it in this 
opinion. 


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and 
social impairment due to no more than moderate symptoms.





CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, and 4.130, Diagnostic Code 9411 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006); the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in October 2006 notified him of 
all five elements of service connection, and of his and VA's 
respective responsibilities for obtaining different types of 
evidence in support of his claim.  The Board concludes that 
the duty to notify has been satisfied.  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the RO provided the Veteran appropriate VA examinations 
in November 2006 and October 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate for rating purposes, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file as well as a thorough examination of 
the Veteran, and provide a complete rationale for the 
opinions stated.  Moreover, there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's PTSD since he was last examined in 
October 2009.  38 C.F.R. § 3.327(a).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. at 116.  

II. Increased Rating

The Veteran contends that he is entitled to an initial rating 
in excess of 50 percent for PTSD.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

The Veteran's service-connected PTSD is evaluated as 50 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms enumerated 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's 
classification of the level of psychiatric impairment by a 
GAF score is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 
1995).  

According to DSM-IV, a score of A score of 61-70 represents 
"[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  A score of 51-
60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

The Board now turns to a discussion of the relevant evidence 
of record.  A June 2005 VA treatment record reflects that the 
Veteran checked his locks multiple times at night and was 
constantly looking over his shoulder or looking for a 
"safe" place if he needed one.  He reported that a 
fireworks show triggered a flashback of Iraq which caused him 
to act as if he were reaching for a gun.  The Veteran also 
reported difficulty sleeping, decreased interest in hobbies, 
and fluctuating energy, concentration, and appetite.  He did 
not have suicidal ideation.  He did report homicidal ideation 
with respect to his ex-wife, but denied any plan to actually 
harm her.  The Veteran denied auditory or visual 
hallucinations or psychotic symptoms.  On examination, the 
Veteran's affect was a little reduced.  His thought process 
was linear and goal directed.  His insight was good.  He was 
diagnosed with PTSD and assigned a GAF score of 61, 
indication that his symptoms were mild in nature.  See DSM-
IV.  

A July 2005 VA treatment record reflects that the Veteran was 
somewhat withdrawn but less anxious.  His affect was 
restricted.  The Veteran did not have suicidal or homicidal 
ideations and denied hallucinations.  He was assigned a GAF 
score of 50, indicating that he had serious symptoms or 
serious impairment in occupational, social or school 
functioning.  See id.

An October 2005 VA treatment record reflects that the Veteran 
was well dressed, composed, less anxious, spoke easily, and 
that his thoughts were linear.  He had no delusions or 
suicidal or homicidal ideations. 

At the November 2006 VA examination, the Veteran reported 
significant difficulties sleeping and intrusive thoughts.  He 
stated that he once thought he saw a burning truck in the 
road while he was driving on the highway and swerved to pass 
the vehicle.  When he looked back there was nothing there.  
On examination, the Veteran's speech was within normal limits 
and his thought processes were logical and tight.  The 
examiner stated that the Veteran did not report any delusions 
or hallucinations (the Board here notes that this observation 
appears to be at odds with the Veteran's account of seeing a 
burning truck described above).  His mood was slightly 
depressed.  His affect was somewhat constricted.  His insight 
and judgment were adequate.  He denied suicidal or homicidal 
ideations.  The Veteran was diagnosed with PTSD and assigned 
a GAF score of 48, indicating that he had serious symptoms or 
serious impairment in social, occupational, or school 
functioning.  See id.

A February 2007 VA treatment record reflects that the Veteran 
reported that he decided to quit school because he "just got 
depressed."  The Veteran stated that he did not feel he 
could manage both working 25 hours a week for a 
transportation company and going to school.  The Veteran 
stated that he felt his teachers did not like him and that he 
did not like them.  He reported having problems tolerating 
"small things."  He stated that his depression was at an 8 
and his anxiety was at a 7 on a scale of 1 to 10, with 10 
being the worst.  The Veteran did not have suicidal or 
homicidal ideations or hallucinations.  It was also noted 
that the Veteran had some mild paranoid ideation.  His PTSD 
was assigned a GAF score of 41, indicating that he had 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  See id.  The Board 
notes that this GAF score is substantially lower than other 
GAF scores of record.  The Board must give somewhat less 
weight to this score than to the other scores.  While the 
other GAF scores were assigned by a licensed psychologist or 
psychiatrist, the score of 41 was assigned by a nurse 
practitioner, who has less expertise than a psychologist or 
psychiatrist.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Sklar v. Brown, 5 Vet App 140 (1993).  
A June 2007 VA treatment record reflects that the Veteran had 
been referred for anger management therapy as well as marital 
therapy.  

A July 2007 VA treatment record reflects that the Veteran had 
been employed driving a school bus, but had experienced 
blackout episodes and was not able to work.  The Veteran had 
also been taking some classes at school but dropped out as he 
found that school was too overwhelming.  Currently the 
Veteran took care of the household, including the household 
finances and bills.  The Veteran had a flat affect and stated 
that his depression and PTSD had gotten worse. 

An October 2007 VA neurological examination reflects that the 
Veteran had suffered from three very brief "black out 
spells" which were found to be secondary to PTSD and 
emotional stress.  The Veteran's job as a bus driver was "on 
hold" until he received sleep and neurological test results.  
The Board notes that service connection for syncope secondary 
to PTSD was established in an October 2007 rating decision.  
Thus, the fact that the Veteran has had episodes of syncope 
will not be considered in evaluating his PTSD, as syncope has 
been separately rated. 

At the February 2008 Board hearing, the Veteran testified 
that he did not believe he could maintain employment due to 
his PTSD.  He stated that he attended a bi-weekly treatment 
group for PTSD and that his medications for PTSD had recently 
been increased.  The Veteran also described his sleeping 
problems, stating that he had nightmares and night sweats, 
and that he kicked in his sleep and stopped breathing at 
times.  He also stated that he has grabbed his wife's hair 
and fought in his sleep.  The Veteran stated that he felt he 
met the criteria for a 70 percent or 100 percent disability 
rating due to impaired thought process, memory loss, poor 
judgment, and hallucinations.  With respect to 
hallucinations, the Veteran stated that he had experienced a 
couple of episodes in which he saw something flying in front 
of him or it seemed that someone was "throwing something."  
With respect to memory loss, the Veteran stated soon after a 
conversation has ended he will not remember what he was 
talking about.  He related that when people tell him their 
names or give him their phone numbers, he has to write the 
information down because otherwise he will soon forget it.  
The Veteran also stated that he has a short temper and has 
trouble controlling his anger.  He stated that in April 2007 
he left his job as a school bus driver because he was unable 
to cope with his supervisors and the stress of the job.  The 
Veteran related that on a typical day he takes his children 
to school and then exercises as part of a physical therapy 
regimen.  Thereafter, he "just sit[s] around" until he 
picks his children up from school in the afternoon.  The 
Veteran stated that apart from his family he has only two 
good friends.   

A May 2008 VA treatment record reflects that the Veteran's 
wife worked as an apartment manager and had threatened to 
move out.  This record also reflects that the Veteran 
reported some paranoid thinking, stating that he thought 
people were watching or following him.  The Veteran stated 
that he took variable routes when returning home and drove 
fast to lose anyone whom he believed might be following him.

A July 2009 VA treatment record reflects that the Veteran 
described himself as a "house-husband," taking on 
responsibility for maintaining the house and caring for the 
three children at home, giving them chores and disciplining 
them. 

At the October 2009 VA examination, the Veteran stated that 
his primary problems were "stress and anger."  He also 
described what he termed "little panic attacks."  As an 
example, the Veteran stated that he recently took his 
children to the state fair and when balloons started popping 
he was startled and wanted to jump underneath a booth.  The 
Veteran stated that he had been married for six years.  This 
was his second marriage.  The Veteran stated that he and his 
wife had frequent anger outbursts with each other.  He had 
one biological daughter who lived with her mother, and three 
stepchildren who lived with him and his wife.  The Veteran 
reported that he had worked as a school bus driver for two 
years, but was medically discharged after having blackouts.  
The Veteran stated that his primary social activities were 
wrestling with his children and exercising.  

On examination, the Veteran's affect was generally 
appropriate to content.  His speech was within normal limits.  
His thought processes and associations were logical and 
tight, with no loosening of associations or confusion noted.  
There was no evidence of delusions or hallucinations.  The 
Veteran's insight and judgment was fair to poor.  The Veteran 
denied homicidal ideation.  He did report frequent homicidal 
ideation stemming from his anger and irritability, but denied 
a plan or intent.  The examiner assigned the Veteran's PTSD a 
GAF score of 55, indicating that the Veteran had moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV.  The examiner explained that 
the GAF score of 55 was assigned because most of the 
Veteran's symptoms were mild in severity, and more moderate 
in terms of his anger and feelings of aggression.  The 
examiner found that the Veteran's PTSD did not preclude 
gainful employment or activities of daily living, although it 
did have some impact on social functioning.  

In reviewing the above evidence, the Board finds that a 
rating of 100 percent is not warranted.  Preliminarily, the 
Board notes that the Veteran has not worked since April 2007.  
However, the fact that the Veteran is not working does not 
necessarily show that he has total occupational impairment.  
The Veteran stated at the February 2008 Board hearing that he 
had left his job because of interpersonal difficulties with 
his supervisors and the stress of the work.  However, the 
July 2007 and October 2007 VA treatment records, as well as 
the October 2009 VA examination report, reflect that the 
Veteran had to stop working as a bus driver due to his 
history of blackouts, which would clearly make it dangerous 
for the Veteran to drive.  Moreover, there is no evidence 
that the Veteran ever missed work due to his PTSD symptoms or 
that he has been unable to secure gainful employment.  
Rather, it appears that the Veteran and his wife have worked 
out an arrangement whereby she works full time and the 
Veteran stays home and takes care of the children and the 
household, including the household finances.  While the 
Veteran argued at the February 2008 Board hearing that he 
could not work due to his PTSD, the Veteran has not been 
shown to have the medical expertise or training to determine 
whether his PTSD renders him unemployable.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Significantly, the 
October 2009 VA examination report reflects that the 
Veteran's PTSD does not preclude gainful employment.  As this 
determination was made by a medical professional, it 
outweighs the Veteran's assertion to the contrary.  Thus, the 
fact that the Veteran is unemployed, by itself, does not lead 
to a finding that the Veteran has total occupational 
impairment.  

In terms of the Veteran's symptoms, there is no medical 
evidence showing that the Veteran has gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior.  While the 
Veteran stated at the Board hearing that he occasionally has 
had hallucinations, the VA treatment records and examinations 
are essentially negative for hallucinations, with the 
exception of the Veteran's report at the November 2006 VA 
examination of seeing a burning truck.  As there is no 
clinical evidence that the Veteran suffers from persistent 
hallucinations, the Board finds that the hallucinations 
reported by the Veteran do not rise to the level of being 
persistent or otherwise warrant a 100 percent disability 
rating.  There is also no evidence that he poses a persistent 
danger of hurting himself or others.  While he has expressed 
homicidal ideation with respect to his ex-wife, there is no 
evidence that the Veteran has had a serious plan or intent to 
harm her.  Thus, the Veteran's thoughts of aggression 
regarding his ex-wife do not establish that he poses a 
persistent danger of hurting her or others.  Further, there 
is no evidence that the Veteran is unable, even 
intermittently, to perform activities of daily living, 
including maintaining his personal hygiene and appearance.  
Indeed, the October 2009 VA examination reflects that the 
Veteran's PTSD did not prevent him from engaging in 
activities of daily living.  Finally, the evidence does not 
show that the Veteran is disoriented to time or place, or has 
memory loss for names of his close relatives or his own name.  
Thus, the preponderance of the evidence is against a finding 
that the Veteran's PTSD is severe enough to warrant a 100 
percent disability rating. 

The competent evidence also does not show that a 70 percent 
disability rating is warranted.  There is no evidence that 
the Veteran has intermittently illogical, obscure, or 
irrelevant speech, impaired impulse control such as 
unprovoked irritability with periods of violence, spatial 
disorientation, or near-continuous panic or depression 
affecting the ability to function independently.  While the 
Veteran described what he termed "little panic attacks" at 
the October 2009 VA examination, the Veteran, as a layperson, 
does not have the medical training or expertise to determine 
whether he has in fact experienced panic attacks in the 
clinical sense.  See Espiritu, supra.  The medical evidence 
of record is negative for findings that the Veteran has panic 
attacks.  Moreover, the Veteran has not stated, and the 
evidence does not show, that what he describes as "panic 
attacks" are persistent in nature, which is required for a 
70 percent rating.  The Veteran has also described having to 
check locks multiple times at night.  However, there is no 
medical evidence showing that this behavior rises to the 
level of being an obsessional ritual which interferes with 
routine activities. 

The Board notes that there is evidence that the Veteran has 
some difficulty in adapting to stressful circumstances, as 
shown by the fact that the Veteran stopped going to school 
because he found it too stressful.  However, the fact that 
the Veteran stopped going to school by itself does not 
warrant a 70 percent disability rating.  As noted above, the 
Veteran is responsible for taking care of the children and 
the household, including the household finances.  Moreover, 
the February 2007 VA treatment record reflects that the 
Veteran stopped going to school, in part, because he found it 
too difficult to balance both school and work.  Further, as 
discussed above, the Board finds that the Veteran does not 
have any of the symptoms associated with a 70 percent 
disability rating.  Thus, the Board does not find that the 
Veteran's decision to stop going to school shows that his 
PTSD is severe enough to warrant a 70 percent disability 
rating. 

Finally, the evidence does not show that the Veteran is 
unable to establish and maintain effective relationships.  
Although the Veteran has reported frequent conflict and 
tension between himself and his wife, he has been able to 
maintain a relationship with his current wife for over six 
years, and to help raise three children.  He also reported 
having two good friends at the February 2008 Board hearing.  
The Veteran also implied in the February 2007 VA treatment 
record that he had difficulty getting along with his teachers 
at school.  However, the Board does not find this sufficient 
to warrant a 70 percent disability rating.  While the Board 
considers the extent of social impairment in rating a 
disability, the Board cannot assign an evaluation solely on 
the basis of social impairment.  38 C.F.R. § 4.126.  The 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  In sum, 
the Board finds that the preponderance of the evidence is 
against a 70 percent disability rating.  

The Board finds that the Veteran's restricted or flattened 
affect, reported memory difficulties, disturbances of 
motivation and mood including his anger and depression, 
reduced productivity, reported feelings of paranoia, and 
interpersonal difficulties more closely approximate the 
criteria for a 50 percent disability rating.  See 38 C.F.R. 
§ 4.130.  As the Veteran has not been shown to have 
symptomatology or functional impairment more severe than that 
associated with a 50 percent disability rating, this 
evaluation adequately reflects the Veteran's clinically 
established impairment due to his PTSD. 

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his initial 
claim for service connection.  Therefore, no staged ratings 
are appropriate.  See Fenderson, supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that referral for extraschedular 
consideration is not warranted.  His reported symptoms are 
those contemplated by the rating criteria.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his PTSD and the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  As discussed above, while the Veteran 
is not currently working, the evidence shows that he stopped 
working as a bus driver because of episodes of syncope, and 
there is no indication that he is unable to work due to his 
PTSD.  That the Veteran's PTSD might limit his ability to 
work in certain capacities is contemplated by the rating 
criteria, which is designed to compensate for the average 
impairment of earning capacity due to a particular 
disability.  See VAOPGCPREC 6-96.  The fact that 
circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound 
in that veteran's case does not ordinarily provide a basis 
for extraschedular consideration.  Id.  Rather, the 
impairment must be one that is so unusual as to be 
unanticipated by the rating criteria.  See id.  In short, the 
evidence does not show marked interference with employment as 
defined for the purpose of extraschedular consideration, and 
does not show frequent periods of hospitalization or other 
unusual circumstances sufficient to warrant extraschedular 
consideration.  Consequently, the Board finds that the 
available schedular evaluations are adequate to rate this 
disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
an initial disability rating in excess of 50 percent for PTSD 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert 1 Vet. App. at 55.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


